DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


 Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/21/2021 have been considered by the examiner.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al (US Patent Publication No. 2019/0163320; hereinafter Park).
With reference claim 1, Park discloses a method performed by a sensor controller (223) for detecting coordinates of a pen (300) including one or more electrodes (202, 304) configured to transmit a signal (see paragraphs 65-66, 73-74; Fig. 2-3), the method comprising:
	a first scanning of performing an operation of detecting a signal transmitted from an electrode (303) in contact with a panel surface (3010) among the one or more electrodes at each of three or more first reference positions (311-313) at which signal levels can be detected, from the signal detected in a sensor electrode group (201-216) included in a first range (see Fig. 1E), among a plurality of juxtaposed reference positions (see paragraphs 73-74; Fig. 3);
	a second scanning of performing an operation of detecting a signal transmitted from an electrode (304) not in contact with the panel surface (310) among the one or more electrodes at each of three or more second reference positions (311-313 of second capacitance position area) at which signal levels can be detected, from the signal detected in a sensor electrode group (201-216) included in a second range greater than the first range (see Fig. 1E), among the plurality of reference positions (see paragraphs 73-74; Fig. 3);
	a first deriving (193) of deriving a coordinate on a basis of the signal levels detected in the first scanning at the respective three or more first reference positions (see paragraphs 56, 107-108; Figs. 1D, 13C); and
	a second deriving (194) of deriving a coordinate on a basis of the signal levels detected in the second scanning at the respective three or more second reference positions (see paragraphs 56, 107-108; Figs. 1D, 13C).

With reference to claim 3, Park discloses the method according to claim 1, and further discloses wherein the electrode (303) in contact with the panel surface (310) and the electrode (304) not in contact with the panel surface are both a front end electrode arranged near a front end of the pen (see Fig. 3), the sensor controller performs the first scanning when data included in a signal received from the pen indicates that the front end electrode is in contact with the panel surface (see paragraphs 73-74; Fig. 3), and the sensor controller performs the second scanning when the data included in the signal received from the pen indicates that the front end electrode is not in contact with the panel surface (see paragraphs 65-66; Fig. 3).

With reference to claim 4, Park discloses the method according to claim 1, and further discloses wherein the sensor controller starts the second scanning when a difference between a peak level (503) and another signal level (501) among the signal levels detected in the first scanning at the respective three or more first reference positions is equal to or less than a predetermined value (see paragraphs 79, 82; Fig. 5).

With reference to claim 5, Park discloses the method according to claim 1, and further discloses wherein a span of the three or more second reference positions is greater than a span of the three or more first reference positions (see paragraphs 108, 138).

With reference to claim 6, Park discloses the method according to claim 5, and further discloses wherein the three or more first reference positions are arranged consecutively among the plurality of reference positions (see Fig. 3), and the three or more second reference positions are arranged non-consecutively among the plurality of reference positions (in teaching first position and distance “h”; 1303, 1304; see paragraph 108; Figs. 13A-B).

With reference to claim 7, Park discloses the method according to claim 6, and further discloses wherein the three or more second reference positions are each arranged at an interval of a defined number of reference positions among the plurality of reference positions (in teaching the interval between each electrodes; see Figs. 2-3).

With reference to claim 8, Park discloses the method according to claim 7, and further discloses wherein the second scanning is configured to select, as the three or more second reference positions, a reference position closest to the coordinate derived in the second deriving and two or more reference positions each arranged at the interval of the defined number of reference positions from the selected reference position (311-313) (see paragraphs 64, 74; Fig. 3).

With reference to claim 9, Park discloses the method according to claim 1, and further discloses wherein the second scanning obtains the signal levels at the respective three or more second reference positions by statistically processing the signal detected in the sensor electrode group included in the second range (see paragraphs 70-71, 74; Figs. 2-3).

With reference to claim 10, Park discloses a sensor controller (223) for detecting coordinates of a pen (300) including one or more electrodes (202, 304) configured to transmit a signal (see paragraphs 65-66, 73-74; Fig. 2-3), the sensor controller comprising circuitry configured to perform:
	a first scanning of performing an operation of detecting a signal transmitted from an electrode (303) in contact with a panel surface (3010) among the one or more electrodes at each of three or more first reference positions (311-313) at which signal levels can be detected, from the signal detected in a sensor electrode group (201-216) included in a first range (see Fig. 1E), among a plurality of juxtaposed reference positions (see paragraphs 73-74; Fig. 3);
	a second scanning of performing an operation of detecting a signal transmitted from an electrode (304) not in contact with the panel surface (310) among the one or more electrodes at each of three or more second reference positions (311-313 of second capacitance position area) at which signal levels can be detected, from the signal detected in a sensor electrode group (201-216) included in a second range greater than the first range (see Fig. 1E), among the plurality of reference positions (see paragraphs 73-74; Fig. 3);
a first deriving (193) of deriving a coordinate on a basis of the signal levels detected in the first scanning at the respective three or more first reference positions (see paragraphs 56, 107-108; Figs. 1D, 13C); and
	a second deriving (194) of deriving a coordinate on a basis of the signal levels detected in the second scanning at the respective three or more second reference positions (see paragraphs 56, 107-108; Figs. 1D, 13C).

	With reference to claim 11, Park discloses an electronic apparatus (200) (see paragraph 60; Fig. 2) comprising:
	a pen (230) (see paragraph 60; Figs. 2-3); and
a sensor controller (223) configured to detect coordinates of the pen (300), the pen including one or more electrodes (202, 304) each configured to transmit a signal (see paragraphs 65-66, 73-74; Fig. 2-3), the sensor controller being configured to perform:
a first scanning of performing an operation of detecting a signal transmitted from an electrode (303) in contact with a panel surface (3010) among the one or more electrodes at each of three or more first reference positions (311-313) at which signal levels can be detected, from the signal detected in a sensor electrode group (201-216) included in a first range (see Fig. 1E), among a plurality of juxtaposed reference positions (see paragraphs 73-74; Fig. 3);
a second scanning of performing an operation of detecting a signal transmitted from an electrode (304) not in contact with the panel surface (310) among the one or more electrodes at each of three or more second reference positions (311-313 of second capacitance position area) at which signal levels can be detected, from the signal detected in a sensor electrode group (201-216) included in a second range greater than the first range (see Fig. 1E), among the plurality of reference positions (see paragraphs 73-74; Fig. 3);
a first deriving (193) of deriving a coordinate on a basis of the signal levels detected in the first scanning at the respective three or more first reference positions (see paragraphs 56, 107-108; Figs. 1D, 13C); and a second deriving (194) of deriving a coordinate on a basis of the signal levels detected in the second scanning at the respective three or more second reference positions (see paragraphs 56, 107-108; Figs. 1D, 13C).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Park as applied to claim 1 above, and further in view of Gray et al. (US Patent Publication No. 2020/0159342; hereinafter Gray).
With reference to claim 2, Park discloses the method according to claim 1, and while disclosing the electrode (303) in contact with the panel surface (310) is a front end electrode arranged near a front end of the pen and a second electrode (304) (see Fig. 3); the sensor controller (223) performs detection of a signal transmitted from the front end electrode by the first scanning (see paragraphs 65-66; Fig. 2) and detection of a signal transmitted from the rear end electrode by the second scanning on a time-division basis, according to a schedule determined by a signal transmission and reception protocol (see paragraphs 52, 55, 83; 1C-D).
While Park discloses all that is required as explained above, there fails to be disclosure of the rear end electrode arranged near the rear of the pen as recited.
	Gray discloses a pen device for a touch sensor (see abstract) wherein the pen includes a first electrode in contact with the panel surface and a second electrode not in contact with the panel surface is a rear end electrode arranged near a rear end of the pen (see paragraph 219; Fig. 18A).
Therefore it would have been obvious to one of ordinary skill in the art to all the usage of a second electrode arranged near a rear end of the pen similar to that which is taught by Gray to be carried out in a device similar to that which is taught by Park to thereby increasing functionality by providing a second electrode to receive and/or transmit as required by the user.


Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
WINEBRAND ET AL. (US 2017/0255282) discloses an electronic device including a touch panel and a stylus, wherein the method includes detecting a signal emitted by the stylus to identify a hover operational mode, a capacitive effect of the tip on the touch sensor, and reporting a touch operational mode of the stylus, wherein an area encompassing a predefined number of detection electrodes are defined (see abstract; paragraphs 21-36; Figs. 1-4).
SON (US2014/0078105) discloses an input system using a stylus pen having a first conductive tip and a second conductive portion attached to the stylus pen wherein detection occurs across a  plurality of reference positions based on the positioning of the stylus pen (see paragraphs 82-127; Figs. 6-12).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALECIA DIANE ENGLISH whose telephone number is (571)270-1595. The examiner can normally be reached M0n.-Fri. 7:00am-3:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADE/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625